Citation Nr: 0708501	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disability, to include rash, generalized skin lesions 
with pigment spots, dermatitis, and psoriasis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
November 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.  The appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required.

REMAND

The veteran seeks to reopen a claim for service connection 
for a chronic skin condition, to include rash, generalized 
skin lesions with pigment spots, dermatitis, and psoriasis.  
This claim for service connection was last denied by an 
August 1999 rating decision, on the basis that submitted 
treatment records did not show that this condition was 
incurred in service.  The veteran did not appeal this 
decision.  A new claim to reopen was subsequently submitted 
in June 2002.  

VA must provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159.  Although VA has sent the 
veteran several letters since the claim to reopen was filed, 
VA's duty to notify has not yet been fulfilled.  Proper 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  To date, VA has not sent 
the veteran a letter which fulfills the fourth Pelegrini II 
element.  

Moreover, VA must advise claimants as to the type of evidence 
needed to reopen a previously and finally denied claim, i.e., 
the meaning of the terms "new" and "material," in addition 
to what is required to substantiate each element of a claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006).  VA must also notify the claimant of what 
constitutes "material" evidence in the context of his or 
her particular claim to reopen, which includes notice as to 
the basis on which the underlying claim for service 
connection was previously denied by VA.  Id.  

In an August 2002 letter, the RO advised the veteran, in 
general terms, concerning the type of evidence needed to 
reopen his previously denied claim for service connection.  
Neither this letter nor any other issued by the RO, however, 
included notice as to the meanings of the terms "new" and 
"material" specifically with regard to the basis of the 
August 1999 denial of service connection for a skin 
condition, i.e., that post-service treatment records did not 
show that this condition was incurred in service.  
Consequently, this claim must be remanded to ensure that the 
veteran is provided sufficient notice in compliance with 
Kent.  

Additionally, a remand is required for purposes of ensuring 
that the duty to assist has been fully satisfied.  At the May 
2006 Travel Board hearing, the veteran reported that he is 
currently receiving treatment for his skin condition from the 
Waco VA Medical Center (VAMC).  A review of the record, 
however, reveals that treatment records from that facility 
have only been obtained through April 2002.  Accordingly, on 
remand, copies of all treatment received by the veteran for 
his skin condition from April 2002 to the present at the Waco 
VAMC must be obtained and associated with the claims file.  

During the May 2006 Travel Board hearing, the veteran also 
reported that he first started receiving treatment for a skin 
condition at the Temple and Waco VAMCs from approximately 
1960 onward.  Because no attempt has been made to obtain 
these records, a remand is required.  

Also during the May 2006 Travel Board hearing, the veteran 
reported that he was first treated for a skin condition 
following separation from service by a Dr. Sparks.  The 
veteran indicated that no records are available from Dr. 
Sparks as he sold his practice and no longer has copies of 
his treatment records.  Although not entirely clear, it 
appears that the veteran was possibly indicating at the 
hearing that the unnamed individual who bought the practice 
also worked at Providence Hospital in Waco.  Because it is 
unclear whether any of the records from Dr. Sparks still 
exist, an attempt needs to be made on remand to seek 
clarification from the veteran as to whether or not he can 
recall the name of the person who purchased Dr. Sparks' 
medical practice, and whether there is any possibility that 
any of his records of treatment received from Dr. Sparks can 
be obtained either from this individual or from Providence 
Hospital.  

Finally, a review of the record reveals an undated medical 
note from a Dr. Maurice C. Barnes of Waco, Texas, apparently 
from 1966, that provides a diagnosis of neurodermatitis.  An 
attempt needs to be made to obtain the veteran's treatment 
records from Dr. Barnes.  

Accordingly, the Board REMANDS this case for the following:

1.  Send the veteran a fully compliant 
and adequate VCAA notice letter that 
conforms with the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), for new 
and material evidence claims to reopen.  

2.  Obtain and associate with the claims 
file copies of all treatment received by 
the veteran for his skin condition at the 
Waco VAMC from April 2002 to the present.  

3.  Obtain and associate with the claims 
file copies of all treatment received by 
the veteran for his skin condition at the 
Temple and Waco VAMCs from approximately 
1960 to July 1978.  

4.  Contact the veteran and request that 
he provide clarification as to whether or 
not he can recall the name of the person 
who purchased Dr. Sparks' medical 
practice, and whether there is any 
possibility that any of his records of 
treatment received from Dr. Sparks can be 
obtained either from this individual or 
from Providence Hospital.  

5.  Obtain and associate with the record, 
to the extent possible, records of 
treatment provided to the veteran by 
Dr. Maurice C. Barnes of Waco, Texas, in 
approximately 1966 for the diagnosed 
condition of neurodermatitis.  If the 
records are no longer available, the 
veteran should be so advised in the 
appropriate manner.  

6.  Following completion of the above, 
readjudicate the issue on appeal. If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case and allow the veteran an appropriate 
period of time to respond.  Thereafter, 
subject to current appellate procedures, 
return the case to the Board for further 
appellate consideration, if appropriate.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the 


claim as a result of this action.  All remands require 
expeditious handling.  38 U.S.C.A. §§ 5109B, 7112  (West 
Supp. 2005).



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

